DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35 U.S.C not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1, 3, 8 and 17 have been amended. 
No new claims have been added.
No claims have been cancelled.
Claims 1-17 are pending.

Response to Arguments
The rejection of claims 3 and 8 under 35 USC 112(b) have been withdrawn due to applicant’s arguments.
Applicant’s arguments with respect to prior art rejection of the pending claims are moot in view of new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gustave Solomon US 3818442 (hereinafter Solomon) in view of Andrew John Leiserson et al. US 20150169904 (hereinafter Leiserson) and further in view of Werner H. Schurter US 3609704 (hereinafter Schurter). 
As per claim 1, Solomon teaches: An execution unit, comprising: a mask generation circuit configured to generate a mask by multiplying a mask generation vector by blocks of codewords of a plurality of cyclic codes, a masking circuit configured to mask data to be processed by means of the mask (“The decoder of the present invention is capable of decoding any code over an algebraic finite field. The code mat be a cyclic code. It should be noted that the term cyclic code as used herein and in the claims is meant to include an extended cyclic code. In accordance with the decoding procedure a multiplier code is assigned to the particular code to be decoded. Subsequently examples will be given of such multipliers as well as the general procedure for finding such a multiplier for any cyclic code over a finite field. Preferably, the multiplier or mask is cyclic, that is it may be cyclically shifted, for example, in a shift register so that the first digit of the multiplier vector becomes the last digit. This procedure is repeated until the entire 
Solomon does not teach; however, Leiserson discloses: a masking circuit configured to generate, using the mask, masked shares of data to be processed (mask shares are generated using mask value to mask data. Leiserson: fig. 3 and para. 47, 58-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomon with the methods of Leiserson to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security of information by changing the mask values of masked data.
The combination of Solomon and Leiserson does not teach; however, Schurter discloses: an arithmetic logic unit configured to process the masked data by means 
of additions and rotations (“FIG. 2, the internal organization of the central processor can be viewed as being in the form of a letter H with the masked bus and the unmasked bus forming the vertical bars of the H and the data modification circuits being located on the horizontal bar of the H. There is a general equivalence of register and memory locations, both the memory and the internal registers of the central processor being connected between the masked and unmasked buses with their inputs and outputs connected in the opposite sense to that of the data modification circuits. This arrangement forces data to pass through the data modification circuits whenever it is moved from the memory to one  for shifting or rotation, left or right, by any number of bit positions from 0 through 20. The data modification circuits also provide for complementing, AND, OR, and exclusive-OR logical operations as well as subtraction and addition. Insertion masking is provided on orders which call for writing into memory. During insertion masking, only those bit positions of the data are transmitted and inserted for which there are "Is" in the mask; the bits of the memory location are unchanged in those positions where there are "Os" in the mask.” Schurter: col. 4, lines 5-31 and fig. 2)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon and Leiserson with the teaching of Schurter to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the security of information by masking data.
As per claim 17, this claim defines a method that corresponds to the system of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 1 is rejected with the same rational as in the rejection of claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter and further in view of Kensuke Odani et al. US 6367067 (hereinafter Odani).
As per claim 2, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Odani discloses: the arithmetic logic unit comprises an accumulation shift register for processing the masked data (Odani: col. 5, lines 38-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson and Schurter with the teachings of Odani to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to expedite the process.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter and further in view of Martin Whitaker et al. US 20110185151 (hereinafter Whitaker).
As per claim 3, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Whitaker discloses: the data comprise a first operand and a second operand and the arithmetic logic unit is configured to rotate the first and the second operand, to add the first and the second operand or both (Whitaker: para. 90).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson and Schurter with the teachings of Whitaker to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification 
As per claim 4, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Whitaker discloses: the data comprise a first operand and a second operand and the arithmetic logic unit is configured to multiply the first operand and the second operand (Whitaker: para. 56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson and Schurter with the teachings of Whitaker to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in combination with rotating bits to expedite the process.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter in view of Whitaker and further in view of Matthew Sharifi et al. US 20150317281 (hereinafter Sharifi).
As per claim 5, the rejection of claim 4 is incorporated herein. The combination of Solomon, Leiserson Schurter and Whitaker does not teach; however, Sharifi discloses: a masked selection circuit which, for the purposes of realizing the multiplication, carries out a masked AND operation on the first operand and the second operand (“If we were only interested in retaining the middle two values (e.g., because only the middle two values correspond to aligned value pairs from a pair of binary sequences), then the resulting word [110 0] may be masked with the word [0 110] by performing a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson, Schurter and Whitaker with the teachings of Sharifi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in combination with rotating bits to expedite the process.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter in view of  Whitaker and further in view of Vincent Dupaquis et al. US 20100023572 (hereinafter Dupaquis).
As per claim 7, the rejection of claim 4 is incorporated herein. The combination of Solomon, Leiserson, Schurter and Whitaker does not teach; however, Dupaquis discloses: the multiplication is a multiplication over a finite field GF(2n) (Dupaquis: para. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson, Schurter and Whitaker with the teachings of Dupaquis to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to expedite the process utilize a known method to enhance the security and speed of the process.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter and further in view of Guillaume Smith et al. US 20170228547 (hereinafter Smith).
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Smith discloses: each block of codewords consists of the codewords of one of a plurality of non-systematic cyclic codes (Smith: para. 1451-152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson and Schurter with the teachings of Smith to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the capability of the system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter and further in view of Steven K. Skoog US 6441810 (hereinafter Skoog).
As per claim 9, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Skoog discloses: a correction circuit configured to correct errors arising from the inhomogeneity between the blocks of codewords (Skoog: col. 7, lines 29-46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter in view of Skoog and further in view of Tsung-Chieh Yang US 20130215682 (hereinafter Yang).
As per claim 10, the rejection of claim 9 is incorporated herein. The combination of Solomon, Schurter and Skoog does not teach; however, Yang discloses: the correction circuit is configured to correct the errors arising from the transition positions between the blocks of codewords (fig. 1 block 1230 and para.25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson, Schurter and Skoog with the teachings of Yang to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the capability of the system.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter and further in view of Jean-Pierre Hubaux et al. US 20160275308 (hereinafter Hubaux).
As per claim 13, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Hubaux discloses: the execution unit is configured to process the data for the purposes of carrying out a cryptographic operation (Hubaux: para. 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson and Schurter with the teachings of Hubaux to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the system.
As per claim 14, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Hubaux discloses: the data represent at least one of a signature, a cryptographic key, data to be encrypted or data to be decrypted (Hubaux: para. 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson and Schurter with the teachings of Hubaux to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied to enhance the utility of the system.
As per claim 15, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Hubaux discloses: the mask generation vector is a randomly generated vector (Hubaux: para. 68).
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Solomon in view of Leiserson in view of Schurter and further in view of Mostafa Krichi et al. US 20090212111 (hereinafter Krichi).
As per claim 16, the rejection of claim 1 is incorporated herein. The combination of Solomon, Leiserson and Schurter does not teach; however, Krichi discloses: the plurality of cyclic codes are different (Krichi: para. 66).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Solomon, Leiserson and Schurter with the teachings of Krichi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to enhance the flexibility of the system.
      Allowable Subject Matter
The subject matter of claims 6, 11 and 12 are not suggested by the prior art of record. Claims 6, 11 and 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493